tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c mar eord uniform issue list legend taxpayer a taxpayer b company c amount d amount e amount f amount g amount h amount j amount k ira x g o a o t n o e i p p l u o dear this is in response to a ruling_request submitted by you on in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the following facts and representations have been submitted in support of your request taxpayer a maintained an individual_retirement_account ira x with company c taxpayer a is married to taxpayer b taxpayer a age is suffering from the increasing effects of age taxpayer a sustained the struck as a pedestrian by an automobile in a hit-and-run accident taxpayer a was ina seemeeeeeeeer after being ‘sustained at krkekkeeek of kerk upon his release from the hospital taxpayer a was unable to regain his multi- tasking abilities and was not able to pass a driving assessment to regain his driver's license although taxpayer a had residual seemed to have retained those abilities necessary to continue to understand and transact his business affairs he in time taxpayer a was able to handle the financial matters for he and his wife including taxes and he seemed to be handling such matters appropriately for years and towards the end of however taxpayer a experienced a change in his on kkk arerr er without the knowledge of taxpayer b taxpayer a inexplicably requested a distribution of amount d from ira x company c made the requested distribution of amount d on seers the taxpayers received amount d in the form of a check on soremeennees the required_minimum_distribution from ira x was amount e early in the year taxpayer a requested and received amount f in a distribution from ira x amount f consisted of amount e the required_minimum_distribution from ira x plus an additional_amount amount h the taxpayers received form 1099-r for the year and the form reflected the total_amounts withdrawn from ira x for amount g when asked why he requested the distribution of amount d from ira x taxpayer a replied that he had no idea why he made the request and he could not account for his thought process in making the request as a result of taxpayer a’s in taxpayer b took over the financial affairs of the marriage as a result of the unplanned additional income the taxpayers paid an additional_amount amount j in federal taxes and amount k timely filed extensions in state income taxes with the amounts paid with their based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x because the failure to waive such requirement would be against equity or good conscience this would allow you to return amount d to one or more iras restoring the tax deferred status of amount d while not incurring the tax_liability on the unplanned distribution of amount d at this time sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money or any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented indicates that taxpayer a resulting from and circumstances in this case indicate that taxpayer a could not reasonably satisfy the requirement that amount d be deposited in an ira within days of the distribution from his ira injuries he suffered in the hit and run accident the facts jeterioration therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d in cash into one or more iras provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contribution this amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if vou have anv questions regarding this ruling you may contact lid at sincerely yours won nee - the the donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of letter
